 


109 HR 6339 IH: Homeland Security Community Mobilization Act of 2006
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6339 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Owens introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Transportation and Infrastructure and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the Homeland Security Community Mobilization Program. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Community Mobilization Act of 2006. 
2.FindingsThe Congress finds the following: 
(1)There has been a substantial increase in poverty within the United States during the past five years. The greatest concentration of poverty exists in large metropolitan areas. 
(2)The plight of the poor in New Orleans, Louisiana, as revealed during the Katrina hurricane and the flood it caused poses a considerable threat to health and life and creates conditions that foster a total breakdown of civil society. 
(3)The rescue and survival effort during the Katrina disaster was greatly impeded by the lack of engagement and contact with institutions and procedures of the mainstream world. 
(4)The lack of employment is at the center of problems impacting on the poor and the primary antidote to alleviation would be jobs. 
(5)Within the Community Service Agency (CSA) there is a structure in place presently capable of rapidly implementing programs geared to help the poor. Through this Act, in alignment with the Community Services Block Grant’s purpose to provide members of the community with meaningful employment, low-income residents of metropolitan areas can be engaged in a beneficially meaningful way while providing a vital service to their communities. 
(6)The structure established to implement the Faith Based Initiative project is also immediately adoptable for the implementation of programs to employ, train, counsel and place low-income residents in permanent jobs. 
(7)The shamefully slow pace of disaster recovery in New Orleans and the Gulf Coast area demonstrates a need for emergency action by the Congress. 
(8)Circumstances require the launching of pilot projects in Katrina-ravaged New Orleans and at least nine other at-risk cities where recently released surveys and studies have shown significant increases in poverty. 
3.Homeland security community mobilization program 
(a)Establishment of programThere is hereby established the Homeland Security Community Mobilization Program (hereafter in this Act referred to as the Program, which shall be administered under the authority of the Secretary of Health and Human Services (hereafter in this Act referred to as the Secretary). 
(b)Pilot projectsTo implement the Program, the Secretary may make grants to local entities in 10 metropolitan areas (including the city of New Orleans, Louisiana) to carry out pilot projects that— 
(1)provide emergency response training to low-income adults and youth to prepare them to provide emergency assistance in metropolitan areas during disasters (These individuals will provide neighborhood response to natural disasters and terrorist attacks and shall be trained to work as Neighborhood Emergency Response Operators.), 
(2)provide job training and financial assistance to families with children in school. Families with incomes under the poverty line with children in school shall receive priority for support (Stipends shall be made available for travel costs and other expenses incurred for attendance in school-related meetings. Cash award incentives shall also be made available for improved student performance. Participants shall be trained to work as Informed Parent Program Specialists.), 
(3)provide community education and school support (Programs shall be established that organize parents and volunteers to assist schools in such areas as school safety, student discipline, after-school and weekend extracurricular activities, physical education and sports activities, and assistance with truant and delinquent children. Entry level job training shall be developed for School Community Coordinators.), 
(4)provide juvenile delinquency prevention programs and youth counseling (Programs shall be established which focus on at-risk youth and are geared primarily to youth with identified problems. Such programs shall work with family courts and juvenile detention centers as well as work with school counselors. Individuals shall be trained to work as Youth Ombudsman and Child Advocates.), 
(5)provide entrepreneurial business development training for youth (Programs shall be established which place low-income youth in local business internship positions for the purpose of teaching them the fundamentals of small business operations and preparing them to establish and operate small concessions and other entrepreneurial enterprises. Individuals shall be trained to work as Young Community Leader Trainees.), and 
(6)provide family health care information and solutions (Programs shall be established to train citizens to monitor areas of potential terrorist attacks and low-level germ warfare and to be first responders to such situations. Trainees shall also make available to citizens of the community greater amounts of detailed information diseases such as AIDS as well as the sudden dangers of maladies such as West Nile Virus or possible epidemics like Avian Flu. Individuals shall be trained to work as Health Care Information Specialists.). 
4.Application and evaluation 
(a)ApplicationTo be eligible to receive a grant under the Program, a local entity in a metropolitan area shall submit an application to the Secretary at such time and containing such information as the Secretary shall require by rule. 
(b)EvaluationThe Secretary shall issue such rules, and shall carry out such activities, as may be necessary to ensure that recipients of grants made under this Act— 
(1)keep records to account for the expenditure of funds received under such grants, 
(2)evaluate the activities such recipients carry out with such funds, and 
(3)submit to the Secretary such reports regarding such activities as the Secretary may require to evaluate the performance of such recipients and the efficacy of such activities. 
5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $2,000,000,000 for each of the fiscal years 2007, 2008, 2009, 2010, and 2011. 
 
